DAVIS, Commissioner.
George Waddle, a prisoner at the reformatory at LeGrange, filed in the Old-ham Circuit Court his petition for writ of habeas corpus, alleging that he is being illegally restrained. He based that plea on his contention that the judgment of the Pulaski Circuit Court, by which he was sentenced to prison, was a void judgment. The trial court denied the petition for writ *234of habeas corpus on the authority of Ayers v. Davis, Ky., 377 S.W.2d 154, since Waddle had made no showing that the remedy afforded him by RCr 11.42 is inadequate.
The trial court ruled correctly. The mere fact that Waddle alleged that his RCr 11.42 motion to vacate had been denied is not a showing that the procedure for the remedy was inadequate. He did not assert that he had undertaken an appeal from the order denying him relief under RCr 11.42. He has not brought himself within the ambit of habeas corpus eligibility. Richardson v. Howard, Ky., 448 S.W.2d 49 (decided December 12, 1969).
The judgment is affirmed.
All concur.